DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/26/2022 and 07/16/2021 have been considered by the Examiner.

Claim Objections
Claim(s) 4, 7, 11 and 14 are objected to because of the following informalities:  
Claim(s) 4 and 11 recite same equation with different reference numerals (i.e. equation 9 or equation 11). The Examiner suggests amending it to recite just “equation” to restore clarity.
Claim(s) 7 and 14 recite same equation with different reference numerals (i.e. equation 10 or equation 12). The Examiner suggests amending to recite just “equation” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-6, 8-10, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tadepalli et al. (US 20210080498; hereinafter Tadepalli) in view of HADJICHRISTOS et al. (US 20110095826).
Regarding claim 1, Tadepalli teaches in figure(s) 1-18 a method for testing a radio frequency (RF) circuit of a test apparatus (abs. - A test system for testing a wafer or electronic device that includes measuring a voltage signal across the resistor while the transistor is turned on, and determining a test result indicating whether the transistor has an acceptable dynamic on-state resistance according to the voltage signal across the resistor), the method comprising: 
generating a DC current of a test circuit (probe test system 100; fig. 5) and identifying a reference resistance by measuring a potential difference between a first end and a second end of a reference resistor (resistor 120; VDC 102; para. 10 - transistor turned on to conduct current from the charged capacitor through the transistor and through a sense resistor; fig. 5); 

    PNG
    media_image1.png
    735
    540
    media_image1.png
    Greyscale

determining a first drain source current (IDS @ 130 when GC ON; fig. 5, 9-10, 14) of a transistor circuit based on the reference resistance (120) and a first drain voltage (voltage @ 151 when GC ON) of the transistor circuit, being applied by the test circuit (@ 117,118119); 
determining a second drain source current (IDS @ 130 when TC ON; fig. 5, 9-10, 14) of the transistor circuit based on the reference resistance (120) and a second drain voltage (voltage @ 151 when TC ON) of the transistor circuit, being applied by the test circuit (@ 117,118119); 
identifying a drain resistance (RDSON/dRON; para. 2 - performance parameters of high voltage transistors include on-state resistance, such as drain-source on-state resistance (RDSON) of a FET, as well as dynamic on-state resistance or dynamic RDSON (dRON). Testing transistors for RDSON and dRON) based on the first drain voltage, the second drain voltage (para. 58 - integrated voltage signal curves 1411 and 1412 (VINT); fig. 14), the first drain source current (IDS @ 130 when GC ON), and the second drain source current (IDS @ 130 when TC ON); and 
performing a test based on the drain resistance, the first drain source current, and a first threshold value (para. 58 -  threshold voltage VTH is set at a level corresponding to the predetermined integration time TINT to differentiate between a transistor 130 with an unacceptable dRON shown by the integrated voltage curve 1411, and a transistor 130 having an acceptable dRON shown by the integrated voltage curve 1412).  
Tadepalli does not teach explicitly a test of the RF circuit.
However, HADJICHRISTOS teaches in figure(s) 3-5 a test of the RF circuit (abs. - a radio frequency (RF) power amplifier (PA) with an adaptive parametric PA protection circuit; fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tadepalli by having a test of the RF circuit as taught by HADJICHRISTOS in order to apply generic method to RF device as evidenced by "PA protection circuit then generates in response a Direct Current (DC) bias current for the driver state to optimize the RF-CMOS PA efficiency without reaching the corresponding CMOS transistor breakdown voltage" (para. 12).

Regarding claim 2, Tadepalli in view of HADJICHRISTOS teaches the method of claim 1, 
HADJICHRISTOS additionally teaches in figure(s) 3-5 wherein performing the test comprises: determining a DC voltage gain of the transistor circuit based on the drain resistance and the first drain source current (detect Ids, Vds in figs. 3-5; para. 32 - gates of each transistor 160, 160a, 170, 175 are coupled to a resistive-capacitive network; para. 38 - gain control (1 or 2) 360a or 360b signal in proportion to the maximum delta between the corresponding measured parameter value and transistor breakdown threshold value).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tadepalli by having wherein performing the test comprises: determining a DC voltage gain of the transistor circuit based on the drain resistance and the first drain source current as taught by HADJICHRISTOS in order to provide "A device including a gain control element coupled prior to or within a radio frequency (RF) power amplifier (PA) with an adaptive parametric PA protection circuit" (abstract).

Regarding claim 3, Tadepalli in view of HADJICHRISTOS teaches the method of claim 2, 
HADJICHRISTOS additionally teaches in figure(s) 3-5 wherein performing the test further comprises: determining that the RF circuit has defects in case that the DC voltage gain is equal to or smaller than the first threshold value (comparison step 414 in fig. 5).

Regarding claim 5, Tadepalli in view of HADJICHRISTOS teaches the method of claim 1, 
HADJICHRISTOS additionally teaches in figure(s) 3-5 further comprising: estimating an RF voltage gain of the transistor circuit based on the drain voltage and the first drain source current (detect Ids, Vds in figs. 3-5; para. 32 - gates of each transistor 160, 160a, 170, 175 are coupled to a resistive-capacitive network; para. 38 - gain control (1 or 2) 360a or 360b signal in proportion to the maximum delta between the corresponding measured parameter value and transistor breakdown threshold value).  

Regarding claim 6, Tadepalli in view of HADJICHRISTOS teaches the method of claim 5, 
HADJICHRISTOS additionally teaches in figure(s) 3-5 further comprising: detecting that the RF circuit has defects in case that the RF voltage gain is equal to or smaller than a second threshold value (comparison step 414 in fig. 5).  

Regarding claim 8, Tadepalli teaches in figure(s) 1-18 a test apparatus for performing a test based on a DC voltage gain, the test apparatus comprising: 
an operation unit configured to perform an operation based on a voltage or current measured by a test circuit (abs. - A test system for testing a wafer or electronic device that includes coupling a voltage source to the capacitor to charge the capacitor to a non-zero DC voltage while the transistor is turned off, turning the transistor on while the voltage source is disconnected from the capacitor, measuring a voltage signal across the resistor while the transistor is turned on, and determining a test result indicating whether the transistor has an acceptable dynamic on-state resistance according to the voltage signal across the resistor) and an analog-to-digital converter (ADC) (clm. 8 - signal processing circuit further comprises: an analog to digital converter (ADC) having an input coupled to the amplifier output; and a processor coupled to the ADC, the processor configured to generate a test result signal at the output of the signal processing circuit in response to converted digital values from the ADC and a timing control signal from the control circuit; para. 31 - control circuit 140 includes communications interface circuitry to communicate with external circuits, such as position control circuits and/or a host controller); and 
a controller configured to: 
generate a DC current of the test circuit (probe test system 100; fig. 5) and identify a reference resistance by measuring a potential difference between a first end and a second end of a reference resistor (resistor 120; VDC 102; para. 10 - transistor turned on to conduct current from the charged capacitor through the transistor and through a sense resistor; fig. 5), 
determine a first drain source current (IDS @ 130 when GC ON; fig. 5, 9-10, 14) of a transistor circuit based on the reference resistance (120) and a first drain voltage (voltage @ 151 when GC ON) of the transistor circuit, being applied by the test circuit (@ 117,118119), 
determine a second drain source current (IDS @ 130 when TC ON; fig. 5, 9-10, 14) of the transistor circuit based on the reference resistance (120) and a second drain voltage (voltage @ 151 when TC ON) of the transistor circuit, being applied by the test circuit, 
identify a drain resistance (RDSON/dRON; para. 2 - performance parameters of high voltage transistors include on-state resistance, such as drain-source on-state resistance (RDSON) of a FET, as well as dynamic on-state resistance or dynamic RDSON (dRON). Testing transistors for RDSON and dRON) based on the first drain voltage, the second drain voltage (para. 58 - integrated voltage signal curves 1411 and 1412 (VINT); fig. 14), the first drain source current (IDS @ 130 when GC ON), and the second drain source current (IDS @ 130 when TC ON), and 
perform a test based on the drain resistance, the first drain source current, and a first threshold value (para. 58 -  threshold voltage VTH is set at a level corresponding to the predetermined integration time TINT to differentiate between a transistor 130 with an unacceptable dRON shown by the integrated voltage curve 1411, and a transistor 130 having an acceptable dRON shown by the integrated voltage curve 1412).  
Tadepalli does not teach explicitly a test of the RF circuit.
However, HADJICHRISTOS teaches in figure(s) 3-5 a test of the RF circuit (abs. - a radio frequency (RF) power amplifier (PA) with an adaptive parametric PA protection circuit; fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tadepalli by having a test of the RF circuit as taught by HADJICHRISTOS in order to apply generic method to RF device as evidenced by "PA protection circuit then generates in response a Direct Current (DC) bias current for the driver state to optimize the RF-CMOS PA efficiency without reaching the corresponding CMOS transistor breakdown voltage" (para. 12).

Regarding claim 9, Tadepalli in view of HADJICHRISTOS teaches the test apparatus of claim 8, 
HADJICHRISTOS additionally teaches in figure(s) 3-5 wherein the controller is configured to: determine a DC voltage gain of the transistor circuit based on the drain voltage and the first drain source current (detect Ids, Vds in figs. 3-5; para. 32 - gates of each transistor 160, 160a, 170, 175 are coupled to a resistive-capacitive network; para. 38 - gain control (1 or 2) 360a or 360b signal in proportion to the maximum delta between the corresponding measured parameter value and transistor breakdown threshold value).  

Regarding claim 10, Tadepalli in view of HADJICHRISTOS teaches the test apparatus of claim 9, 
HADJICHRISTOS additionally teaches in figure(s) 3-5 wherein the controller is further configured to: detect that the RF circuit has defects in case that the DC voltage gain is equal to or smaller than the first threshold value (comparison step 414 in fig. 5).  

Regarding claim 12, Tadepalli in view of HADJICHRISTOS teaches the test apparatus of claim 8, 
HADJICHRISTOS additionally teaches in figure(s) 3-5 wherein the controller is further configured to: estimate an RF voltage gain of the transistor circuit based on the drain voltage and the first drain source current (detect Ids, Vds in figs. 3-5; para. 32 - gates of each transistor 160, 160a, 170, 175 are coupled to a resistive-capacitive network; para. 38 - gain control (1 or 2) 360a or 360b signal in proportion to the maximum delta between the corresponding measured parameter value and transistor breakdown threshold value).  

Regarding claim 13, Tadepalli in view of HADJICHRISTOS teaches the test apparatus of claim 12, 
HADJICHRISTOS additionally teaches in figure(s) 3-5 wherein the controller is further configured to: detect that the RF circuit has defects in case that the RF voltage gain is equal to or smaller than a second threshold value.  

Regarding claim 15, Tadepalli teaches in figure(s) 1-18 a radio frequency (RF) circuit for performing a test based on a DC voltage gain (abs. - A test system for testing a wafer or electronic device that includes measuring a voltage signal across the resistor while the transistor is turned on, and determining a test result indicating whether the transistor has an acceptable dynamic on-state resistance according to the voltage signal across the resistor), the RF circuit comprising: 
a transistor circuit (130/134; fig. 5) configured to transmit and receive signals (para. 6 -  testing transistors of a wafer device under test DUT); 
a test circuit (probe test system 100; fig. 5) configured to generate a DC current for the test (para. 10 - transistor turned on to conduct current from the charged capacitor through the transistor and through a sense resistor; fig. 5) and apply a drain voltage to the transistor circuit (para. 2 - measure the drain-source voltage (VDS) with a tester instrument; para. 67 - looking at the transistor current IDS, and allowing testing of a given transistor); and 
a register controller configured to: 
control the test circuit to generate a DC current to identify a reference resistance (resistor 120; VDC 102; para. 10 - transistor turned on to conduct current from the charged capacitor through the transistor and through a sense resistor; fig. 5), 
control the test circuit to apply a first drain voltage (voltage @ 151 when GC ON) to the transistor circuit to determine a first drain source current (IDS @ 130 when GC ON; fig. 5, 9-10, 14) of the transistor circuit, and 
control the test circuit to apply a second drain voltage (voltage @ 151 when TC ON) to the transistor circuit to determine a second drain source current (IDS @ 130 when TC ON; fig. 5, 9-10, 14) of the transistor circuit, 
Tadepalli does not teach explicitly wherein the register controller is a controller configured to control an RF test apparatus to identify a drain resistance and detect defects by measuring a DC gain.  
However, HADJICHRISTOS teaches in figure(s) 3-5 wherein the register controller (controller of fig. 3) is a controller configured to control an RF test apparatus to identify a drain resistance (steps 406, 410; fig. 5; para. 20 - provide a voltage, current, resistive or digital value) and detect defects by measuring a DC gain (para. 7 -  digital gain control and power amplifier status signal; step 416 in fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tadepalli by having wherein the register controller is a controller configured to control an RF test apparatus to identify a drain resistance and detect defects by measuring a DC gain as taught by HADJICHRISTOS in order to apply generic method to RF device as evidenced by "provides full output voltage swing capability and thus maximum efficiency while protecting the power amplifier circuit transistors from reaching the breakdown voltage" (para. 4).

Regarding claim 16, Tadepalli teaches in figure(s) 1-18 the RF circuit of claim 15, wherein the test circuit comprises a current generation circuit (100 current thru drain), a reference resistor (120), and a voltage change device (110).

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tadepalli in view of HADJICHRISTOS, and further in view of Schlueter et al. (US 20080303496).
Regarding claim 4, Tadepalli in view of HADJICHRISTOS teaches the method of claim 3, 
Tadepalli does not teach explicitly wherein the DC voltage gain is calculated by Equation DCgain= 20log (IDs1*Rout)

However, Schlueter teaches in figure(s) 1-6 wherein the DC voltage gain is calculated by Equation 9: 
Equation 9 
DCgain= 20log (IDs1*Rout) 
wherein DCgain represents the DC voltage gain, IDS1 represents the first drain source current, and Rout represents the drain resistance (equation in para. 37). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tadepalli by having wherein the DC voltage gain is calculated by Equation DCgain= 20log (IDs1*Rout) as taught by Schlueter in order to provide gain quantification as evidenced by "provide a specified and stable DC voltage whose input-to-output voltage difference is low. Improved stability, reduced die area, improved power supply rejection ratio, increased bandwidth, decreased power consumption, and better electrostatic discharge (ESD) protection may result" (abstract).

Regarding claim 11, Tadepalli in view of HADJICHRISTOS teaches the test apparatus of claim 10, 
Tadepalli does not teach explicitly wherein the DC voltage gain is calculated by Equation DCgain= 20log (IDs1*Rout)
However, Schlueter teaches in figure(s) 1-6 wherein the DC voltage gain is calculated by Equation 11: Equation 11 DCgain= 20log (Ids1*Rout) wherein DCgain represents the DC voltage gain, Ids1 represents the first drain source current, and Rout represents the drain resistance (equation in para. 37). 
t would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tadepalli by having wherein the DC voltage gain is calculated by Equation DCgain= 20log (IDs1*Rout) as taught by Schlueter in order to provide gain quantification as evidenced by "provide a specified and stable DC voltage whose input-to-output voltage difference is low. Improved stability, reduced die area, improved power supply rejection ratio, increased bandwidth, decreased power consumption, and better electrostatic discharge (ESD) protection may result" (abstract).

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tadepalli in view of HADJICHRISTOS, and further in view of Kim et al. (US 20070126501).
Regarding claim 7, Tadepalli in view of HADJICHRISTOS teaches the method of claim 6, 
Tadepalli does not teach explicitly wherein the RF voltage gain is estimated by Equation RFgain= 20N*log(Ids1)+ 20M*log(Rout)
However, Kim teaches in figure(s) 1-5 wherein the RF voltage gain is estimated by Equation 10: Equation 10 [AltContent: rect]RFgain= 20N*log(Ids1)+ 20M*log(Rout) 
wherein N and M represent arbitrary real numbers, RFgain represents the RF voltage gain, Ids1 represents the first drain source current, and Rout represents the drain resistance (equation in para. 28). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tadepalli by having wherein the RF voltage gain is estimated by Equation RFgain= 20N*log(Ids1)+ 20M*log(Rout) as taught by Kim in order to provide gain quantification as evidenced by "design of a VGA using an operational transconductance amplifier (OTA) having a wide linear input/output range" (abstract).

Regarding claim 14, Tadepalli in view of HADJICHRISTOS teaches the test apparatus of claim 13, 
Tadepalli does not teach explicitly wherein the RF voltage gain is estimated by Equation RFgain= 20N*log(Ids1)+ 20M*log(Rout)
However, Kim teaches in figure(s) 1-5 wherein the RF voltage gain is estimated by Equation 12: Equation 12 RFgain= 20N*log(IDsl)+ 20M*log(Rout) wherein N and M represent arbitrary real numbers, RFgain represents the RF voltage gain, IDS1 represents the first drain source current, and Rout represents the drain resistance (equation in para. 28).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tadepalli by having wherein the RF voltage gain is estimated by Equation RFgain= 20N*log(Ids1)+ 20M*log(Rout) as taught by Kim in order to provide gain quantification as evidenced by "design of a VGA using an operational transconductance amplifier (OTA) having a wide linear input/output range" (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868